Citation Nr: 1224430	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  06-37 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to March 1991 and from August 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In December 2008, December 2009, and September 2011, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were complied with.  The case has now been returned to the Board for further appellate action.

In January 2010, the Veteran filed a formal claim for entitlement to a total disability rating based on individual unemployability due to multiple service-connected disabilities (TDIU), but such issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's gastrointestinal reflux disease with irritable bowel syndrome is manifested by vomiting, diarrhea, difficulty swallowing and abdominal pain consistent with considerable impairment of health, but without material weight loss, anemia, hematemesis, or melena.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for gastroesophageal reflux disease with irritable bowel syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Codes 7203, 7319, 7346 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, in a February 2005 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  March 2006 and March 2010 letters informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  Those letters also notified the Veteran of how effective dates are assigned and the type of evidence which impacts that determination. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, VA examination reports, private treatment records, lay statements, and hearing testimony. 

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, as requested, the Veteran was asked to provide information concerning treatment, private records were obtained, VA treatment records were obtained, and VA examinations were conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Id.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran is currently assigned a 30 percent rating for GERD with IBS pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7203-7346 (2011).  He contends that his condition is more severely disabling. 

Service connection for GERD was initially established in a July 1991 rating decision.  The Veteran's claim for an increased rating was received in February 2005.  In the June 2005 rating decision, irritable bowel syndrome was added to the service-connected diagnosis.  The disability is rated by the RO under Diagnostic Code 7203-7346.  

Under Diagnostic Code 7203 for stricture of the esophagus, moderate stricture warrants a 30 percent disability rating.  Severe stricture which permits liquids only warrants a 50 percent disability rating and where stricture permits passage of liquids only, with marked impairment of general health, an 80 percent disability rating is warranted.  38 C.F.R. § 4.114.

Under Diagnostic Code 7346 for hernia hiatal, a 30 percent disability rating is warranted with symptoms to include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011). 

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been a substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding the onset of the disease.  38 C.F.R. § 4.112. 

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The claims file includes a report of a March 2000 VA examination.  At that examination the Veteran weighed 145 pounds.  A diagnosis of gastroesophageal reflux disease was provided.  A July 2000 primary care provider note noted that the Veteran was in no acute distress and weighed 142 pounds.  

A July 2003 VA treatment record noted that the Veteran reported diarrhea with associated nausea and occasional vomiting.  He described a sharp stabbing discomfort which he had experienced for a decade.  It was noted that the Veteran continued to smoke, which he knew worsened his symptoms.  An August 2003 VA treatment note reported the Veteran's complaints of epigastric burning abdominal pain.  The Veteran described constant nausea and burning epigastric discomfort that was worse with meals.  It was noted that the Veteran's weight was stable but he described being unable to gain weight.  He reported bloating and alternating constipation and diarrhea.  

An April 2004 VA treatment note reported chronic abdominal pain and diarrhea.  The Veteran stated that his GERD symptoms were much improved since he began to take Omeprazole but he continued to experience abdominal pain, cramping and alternating bouts of diarrhea and constipation.  It was noted that the Veteran was hospitalized the previous Friday for abdominal pain which demonstrated splenomegaly.  The Veteran denied vomiting, melena or hematochezia.  

An April 2004 private emergency department record noted that the Veteran complained of right flank pain and diarrhea.  It was noted that the Veteran's stated weight was 145 pounds.  An April 2004 VA treatment note reported that the Veteran's weight was 138 pounds.  The Veteran described occasional fevers and chills when diarrhea was particularly bad.  He denied vomiting, melena and hematochezia.  

A July 2004 VA treatment record noted that the Veteran complained of epigastric burning pain three times per week which was worse with fried food and lasted for about an hour.  The Veteran described alternating diarrhea and constipation.  He described some episodes of severe abdominal pain.  A September 2004 VA small bowel study noted a normal small bowel examination.  

A November 2004 VA treatment record noted that the Veteran complained of severe GERD which was fairly well controlled with prescription medication.  He stated that he had intermittent diarrhea and nighttime nausea.  He stated that he did not have abdominal pain, weight loss, blood in the stool or other concerning symptoms.  The Veteran's weight was 141 pounds.  

A March 2005 VA examination report noted that the Veteran missed one and a half to two weeks of duty in the last 12 months secondary to gastrointestinal complaints.  The Veteran stated that his GERD symptoms had increased since his last VA examination.  Chronic symptoms were described as frequent gastroesophageal reflux aggravated by forward bending and dysphagia localized to the throat if the Veteran tried to swallow with his head turned.  He stated that he needed to change positioning during performance of his jobs but mentioned no specific limitations.  Symptoms of irritable bowel syndrome were described as abdominal cramping, alternating diarrhea and constipation, and nausea.  

In a March 2005 statement, the Veteran's supervisor noted that since he became the Veteran's supervisor in October 2002, the Veteran had used his sick leave calling off duty for illness.  

In an April 2006 letter in support of the Veteran's claim from his dentist, H.M., DDS, the dentist stated that the Veteran suffered from a stomach disorder that caused him to vomit on a daily basis.

In an October 2006 statement from M.B., a co-worker of the Veteran's, M.B. stated that on several occasions the Veteran had to turn over patient care to him due to his severe stomach pains.  He stated that the Veteran also had to request that M.B. relieve him from work secondary to diarrhea and stomach pains.  He stated that the Veteran had little appetite on a daily basis.  

The claims file includes a diary of symptoms as reported by the Veteran's spouse in which, between October 2006 and January 2007, the Veteran's spouse documented the Veteran's symptoms of regular stomach cramping, diarrhea, constipation and vomiting multiple times a week.  The Veteran's spouse additionally noted that the Veteran experienced interrupted sleep secondary to his symptoms.

In a December 2006 letter from D.M., F.N.P., he stated that the Veteran had nausea, problems with his weight and difficulty swallowing whenever he turned his head.  A February 2007 letter from D.M. noted that the Veteran had a history of reflux and nausea secondary to his reflux and IBS.  It was noted that the Veteran had difficulty putting on weight because of recurrent abdominal problems.  

In a statement in support of his claim, the Veteran stated that he experienced constipation, diarrhea and severe cramping in his stomach.  He stated that he had to be very careful with what he ate and that his weight varied from 130 to 140 pounds.  He stated that he was no longer working secondary to having to be so close to the restroom.  He stated that he vomited two to three times a day and had stomach upset 90 percent of the time.  He stated that he went several days without eating because of nausea and that he had to make several trips to the emergency room secondary to his symptoms.  

In a November 2007 emergency room note, it was reported that the Veteran complained of abdominal pain and vomiting.  Nausea and diarrhea were noted.  

In a June 2008 statement from the Veteran's spouse, she stated that her husband had stomach cramps and gas and that they were limited in their activities by his need to use the restroom.  She stated that recently his symptoms were worse and that he had been admitted to the emergency room.  

A June 2008 statement whose author wished to remain anonymous reported that the Veteran presented misleading and false information in order to obtain VA benefits.  He stated that the Veteran quit his job and stated that he would stay at home and collect benefits.  The anonymous writer stated that he had known the Veteran for two and a half years and that the Veteran was healthier than most people he knew.

The Veteran testified before the undersigned Veterans Law Judge in September 2008.  During his hearing the Veteran described his symptoms to include stomach cramping, headaches and the need to use the bathroom often.  He explained that he used the bathroom a lot which was why he was not working.  He stated that he was always nauseous and vomited several times a week, sometimes several times a day.  He stated that he did not experience gastrointestinal bleeding that he was aware of.  He stated however that he did have black, tarry stools but that he had never been tested.  He did not observe blood in his vomit but said that he did not pay attention.  

The Veteran underwent a VA examination in March 2009.  It was noted that the Veteran was discharged from active duty in 1999 and thereafter became an EMT.  He stated that he continued to have periods of intermittent heartburn but primarily episodes of nausea and vomiting.  It was noted that the Veteran underwent a HGI panendoscopy in August 2003 and that Barrett's esophagus was not seen, nor was there evidence of stricture and esophageal dilation was not required at that time.  The Veteran stated nevertheless that he had difficulty initiating a swallow when he turned his head to the right or left; the examiner noted that this would be the case with normal people as well.  The examiner noted that Prilosec controlled his heartburn but the Veteran still reported periods of nausea and vomiting.  It was noted that the Veteran was treated with Phenergan twice a day which tended to control these symptoms unless he became very stressed.  There was no weight loss.  The examiner wrote that the Veteran typically weighed between 130 and 140 pounds and weighed 144 pounds at examination.  There were no episodes of hematemisis, overt melena or gastrointestinal bleeding.  The examiner noted that in spite of the Veteran being advised to stop smoking, he continued to smoke a half a pack of cigarettes a day.  The Veteran reported alternating periods of loose stools with constipation and lower abdominal cramps.   

It was noted that the Veteran worked as a mobile guard for the United States Army and that he had missed approximately six days of work over five months secondary to his irritable bowel symptoms.  Physical examination revealed that the Veteran weighed 144 pounds.  Bowel tones were normal and there was mild right and left lower quadrant tenderness to direct palpitation.  

In a November 2009 statement, the Veteran argued that his VA examiner stated that he weighed 144 pounds when he was clothed and that on September 25, 2008 he weighed 141.8 pounds.  He further stated that he had gone to the emergency room several times over the last four and half years for abdominal pain.  He explained that he had to change professions because of his GERD and IBS secondary to the stress of the job and its increasing his GERD and IBS symptoms.  The Veteran stated that every day he experienced cramping and diarrhea.  He described feeling humiliated by his symptoms and spending sleepless nights running to the bathroom due to vomiting and diarrhea.  

An April 2009 VA treatment note reported that the Veteran weighed 147 pounds.  An August 2009 VA treatment note reported that the Veteran weighed 140 pounds.  A February 2010 VA treatment note reported that the Veteran weighed 144 pounds.  

In an April 2011 VA treatment note, the Veteran reported complaints of IBS and requested a nutritionist to discuss what he described as a chronic weight problem.  An April 2011 VA treatment nutrition dietetics note reported that the Veteran stated that he had very poor memory and often forgot to eat.  He reported intermittent diarrhea and constipation as well as early satiety.  It was noted that the Veteran weighed 142.6 pounds.  Ensure Plus was provided.  It was noted that the Veteran had inadequate calorie intake related to early satiety and forgetting to eat as evidence by his body mass index and inability to gain weight.  In an April 2011 note from M.P., R.D., it was reported that Ensure Plus had been ordered for the Veteran.  A May 2011 VA treatment note reported that the Veteran had episodes of diarrhea and constipation.  It was noted that he had never seen blood in his stools and that a 2003 colonoscopy showed some polyps but no other abnormalities.  Daily symptoms of GERD were reported, cramping mid to lower abdominal pain was noted as was strain with a bowel movement.  Nausea and vomiting a couple of times per week was reported.  In an August 2011 VA treatment note, it was reported that the Veteran was to take Ensure Plus three times a day.  The Veteran's weight was reported as 146 pounds.  

In January 2012, the Veteran underwent a VA examination.  It was noted that the Veteran continued to smoke half a pack of cigarettes daily and that he weighed 130-140 pounds in service, that his weight was currently 143 pounds and had been stable for years.  There were no episodes of hematemesis, melena, gastrointestinal bleeding or dysphagia.  It was noted that the Veteran was started on Ensure Plus secondary to the inability to gain weight although there was no evidence of weight loss or weight change for years.  There was no dysphagia or nutritional abnormality documented.  There was no weight gain noted with Ensure and the Veteran was told not to use Ensure Plus because he was started on Gabapentin; he then stopped his use, but there was no change in his weight.  The Veteran described symptoms to include nausea, alternating episodes of constipation and loose stools and vomiting.  The Veteran stated that he had not worked for two years due to stressors related to work as well as joint pains and headaches.  It was noted that in June 2004 a diagnosis of IBS was made and the Veteran was provided with a prescription which he did not fill.  It was noted that he again in May 2011 went to the GI clinic where he was given prescriptions, one of which he used.  He was to follow up at the GI clinic but failed to do so.  He described lower abdominal pain, cramps and alternating periods of constipation and loose stools specifically when stressed.

Physical examination revealed that the Veteran was 143 pounds and had mild right and left lower quadrant tenderness to palpitation.  The examiner stated that the Veteran had GERD which was controlled with Protonix and noted that there had been no weight loss, anemia, dysphagia, or GI bleeding.  A diagnosis of irritable bowel syndrome associated with constipation alternating with episodes of loose stools was provided, it was noted that IBS was not associated with GERD and treatment for irritable bowel was suboptimal due to lack of compliance and follow-up.  The examiner finally noted that the Veteran's prescription for Ensure Plus was not indicated for either his GERD or IBS.  The examiner stated that there was no rationale for prescribing this supplement as there had been no weight loss, dysphagia or nutritional abnormality documented at any time.  

A February 2012 VA treatment record noted the Veteran weighed 140.6 pounds.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's GERD with IBS is appropriately evaluated as 30 percent disabling, as the most probative evidence of record reflects that such disability has not been manifested by severe stricture of the esophagus (so as to permit liquids only), material weight loss, hematemesis, melena, or any other hiatal hernia symptom combinations productive of severe impairment of general health.  38 C.F.R. § 4.114, Diagnostic Codes 7203, 7346 (2011).

In this case, the Veteran reports stomach cramping, abdominal distress, diarrhea, constipation and vomiting.  The evidence of record does not demonstrate any episodes of hematemesis or melena with moderate anemia.  Further, despite the Veteran's regular assertions that his GERD and IBS have caused an inability to gain weight and weight loss, material weight loss is simply not demonstrated by the evidence of record.  The evidence of record includes D.M.'s opinion that the Veteran experienced "weight problems," M.P.'s assertion that the Veteran had a weight disorder, and the Veteran's assertions, as a previously trained EMT.  

Initially, regarding the Veteran's weight, a finding of "material weight loss" as asserted by the Veteran and as described in the 60 percent disability criteria in Diagnostic Code 7346 is not demonstrated by the evidence of the record.  The Veteran has asserted on multiple occasions that he has experienced weight loss and an inability to gain weight.  The evidence of record simply does not support this assertion.  

Although the Veteran testified that he weighed 170 to 173 pounds in the military, his 1986 entrance examination noted a weight of 136 pounds and his weight ranged from 140 pounds to 155 pounds from 1987 to the Medical Board in October 1990 when he weighed 140 pounds.  For a period over ten years, the Veteran's weight is shown to fluctuate only between 138 pounds and 146 pounds.  Moreover, at no time is a significant drop in the Veteran's weight noted.  As discussed above, substantial weight loss means a loss of greater than 20 percent of the individuals baseline weight for three months or longer and minor weight loss means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  There has been no substantial or minor weight loss demonstrated during the course of the claim.  Further the term "inability to gain weight" presumes, as described in 38 C.F.R. § 4.114, an initial substantial weight loss with an inability to gain that weight back.  

Moreover, the Board finds the opinions of the VA physicians more persuasive than those of D.M. and M.P.  Initially, the VA examiners are shown to have reviewed the record as a whole; in contrast, D.M. and H.M. appear to report on the Veteran's symptoms based only upon the Veteran's assertions.  Notably, D.M. appears to merely repeat the Veteran's assertions that he had a weight problem and the Veteran's prescription of Ensure is also based on the Veteran's assertions as opposed to the objective evidence of record.  Indeed, the 2012 VA examiner noted, following review of the claims file and examination of the Veteran, that there was no rationale for prescribing this supplement as there had been no weight loss, dysphagia or nutritional abnormality documented at any time.   

In addition to the fact that D.M. and M.P. are shown to have provided opinions based entirely on the Veteran's assertions, the Board finds that, given the expertise of the VA examiners as opposed to the professionals listed above, the opinions of the VA examiners are reasonably afforded more weight.  The medical opinions weighing in favor of a finding that the Veteran experience weight loss or an inability to maintain his weight are provided by D.M., a nurse practitioner, and M.P., a nutritionist, whereas the opinions which remark upon the Veteran's stable weight are all given by physicians and, in the case of the March 2009 and January 2012 VA examiners, gastroenterologists.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

A finding of material weight loss is simply not supported by the objective record.  Further, while the Veteran is shown to have received Ensure Plus by prescription, said prescription was reportedly given, in part, due to the Veteran's reported tendency to forget to eat.  Moreover, the 2012 VA examiner, a gastroenterologist, noted that there was no rationale for prescribing this supplement as there had been no weight loss, dysphagia or nutritional abnormality documented at any time.  Additionally, while the Veteran testified at his September 2008 hearing that he had had black tarry stools, which he noted may have been an indication of blood, he conceded such had never been confirmed by testing.  Although the Veteran has a history of being employed as an emergency medical technician, there is nothing in the record to establish that he possesses specialized knowledge concerning gastrointestinal disorders.  Therefore, the Board concludes that the findings on medical examination are of greater probative value than the Veteran's contentions with regard to this point.  

As shown above, while his GERD and IBS symptoms have resulted in some impairment of health, the findings reflect his symptoms more nearly approximate symptoms resulting in a considerable impairment of health rather than severe impairment.  Prior to his stroke/transient ischemic attack event in January 2010, he was able to maintain his employment and the most probative evidence of record does not reflect his GERD and IBS symptoms severely impair his health.  While he has had some vomiting and complaints of pain, his weight has been stable, and there have been no objective findings of hematemesis, melena, or anemia.  The Board notes the impairment in health reported by the Veteran and in other lay statements; however, those impairments are not demonstrated to be so severe as to reach the level of a 60 percent disability rating.  Despite the Veteran's need to take some time off from work, he is shown to have worked with his condition and is regularly demonstrated to have his symptoms improved with the use of prescription medication.  Thus, his symptomatology form GERD and IBS is not so severe as to warrant elevation to the next higher evaluation. 

Additionally, the evidence of record does not demonstrate stricture of the esophagus which permits liquids only.  Indeed, the 2012 VA examiner noted the Veteran's complaints of having difficulty swallowing when turning his head is consistent with people who do not have gastrointestinal disorders.  Accordingly, a higher disability rating under Diagnostic Code 7203 is not warranted.  

The Board has also considered whether there are other appropriate diagnostic codes applicable to the Veteran's GERD with IBS that would support the assignment of a rating higher than 30 percent.  However, the Board notes that 30 percent is the maximum rating allowed under Diagnostic Code 7319, which pertains to irritable colon syndrome, and no other diagnostic codes are more applicable to the current disability.  38 C.F.R. § 4.114 (2011).

In summary, the Board concludes that the medical findings on VA examinations are of greater probative value than the Veteran's allegations regarding the severity of his GERD with IBS.  For all the foregoing reasons, the Board finds that the competent and persuasive evidence reflects symptomatology consistent with the 30 percent rating presently assigned for GERD with IBS.  The preponderance of the evidence is against the claim for a higher rating at any time during the course of the appeal. See Hart, 21 Vet. App. 505.

The Board has also considered whether the Veteran's GERD with IBS presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, although the Veteran reported some time lost from work and he visited the emergency room on a few occasions, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As a final matter, the Board notes that during the course of the claim, the Veteran mentioned that he left his job as an EMT secondary to having to be so close to the restroom.  However, thereafter he became employed as a mobile guard quickly per the Veteran's statement on a January 2010 application for unemployability benefits.  A January 2010 statement from S.S., MD, stated that the Veteran is disabled and unable to work due to recent onset of complex partial seizures, migraine headaches, and right hemiparesis which were felt to be chronic.  On the 2012 VA examination, the Veteran stated that he had not worked for two years due to stressors related to work as well as joint pains and headaches.  

As noted in the Introduction, the Veteran has filed a claim for a total disability rating based on unemployability due to all of his service-connected disabilities.  It was noted the day he last worked full time was on January 12, 2010, which is the same day he was seen in the emergency room for his reported stroke/transient ischemic attack.  The evidence of record reflects that the Veteran's unemployment, per the January 2010 statement, is due to non-service connected disabilities.  The record further reflects that the Veteran was employed prior to 2010, and he does not contend that his current unemployability is due solely to his service connected GERD with IBS, nor does the record support such a conclusion.  Thus, remand in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  Rather, his claim for unemployability based on all service connected conditions, which include compensable bilateral shoulder disabilities, tinnitus and a scar, must be referred, as an RO decision on such claim has not been rendered.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to a disability rating in excess of 30 percent for gastroesophageal reflux disease with irritable bowel syndrome is denied.



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


